Mr. Presiding Justice Thompson delivered the opinion of the court. 4. Bastards, § 34*—when instruction harmless. The introduction to an instruction given for relatrix in a prosecution for bastardy, that it was a civil proceeding to provide for the support and maintenance of the bastard child of the prosecuting witness, while faulty, or not giving the jury any information concerning any issue submitted to it, is harmless error where it is followed by a concrete statement of the law applicable to the case.